DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to because the claims recite that the receiver includes “a resonance circuit” but then only define it as including a reception coil.  Resonance requires a coil and a capacitor (in series or in parallel).  The claims should be amended to add such a capacitor or remove the term “resonance”.
Claim 3 is objected to because the limitation of “an adjustable switching frequency at which the transmission coil does not resonate” is unclear.  
First, the claims only define the transmitter as having a coil.  Resonance is not possible with only a coil.  It requires a capacitor and none are recited as being part of the transmitter.  If there is no capacitor, then the transmission coil will never resonate.  The “does not resonate” phrase does not actually limit the adjustable frequency range.
Second, the “adjustable switching frequency” indicates that the frequency can be adjusted to exist at a plurality of distinct values.  It is unclear how this ability to have the frequency adjusted can be defined according to not one frequency (at which the transmission coil does not resonate).  Are the applicants trying to exclude one specific frequency from the adjustable frequency values?  
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “a control circuit that stops power supply from the power supply circuit to the transmission coil when the non-contact power supply device does not perform a constant voltage output operation”.  Similarly, claim 8 recites “stopping power supply [] when the non-contact power supply device does not perform a constant voltage output operation”.
The specification defines a constant voltage output operation as toggling a load switch (31) on and off while taking rectifier output voltage measurements (see par 61). The claims omit the structure and functionality associated with this operation.  
If the claim is to require an operation to not be performed, the operation must be clearly and particularly defined within the claim.  The claims are indefinite because they require the absence of a function that is not clearly defined within the claim.  Different readers would interpret the phrase “does not perform a constant voltage output operation” differently.
Claims 2-7 are similarly rejected as they depend from, and including the indefinite limitations of, claim 1.
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites “a constant voltage determination circuit that determines, based on a measured value of the output voltage, whether or not the non-contact power supply device is performing a constant voltage output operation” (emphasis added).  The specification, however, states “the determination circuit 30 is able to determine whether or not the non-contact power supply device 1 performs constant voltage output operation by determining whether or not the measured values of the output voltage become substantially constant while switching the switching element 31 between on and off states.” (par 61, emphasis added). 
Paragraph 61 defines the structure and functionality of switch 31 as being a critical element to the constant voltage output operation determination.  Claim 4 omits this structure and its on/off functionality. 
If this structure and functionality is not required for the constant voltage output operation determination, then the scope of the claim is unclear.  The specification does not set forth any other disclosure for how to interpret this limitation such that only output voltage is used (without the switch 31 being toggled on/off).  And, as noted above, the output voltage should be defined as that of the rectifier, not the resonance circuit. 
Claims 5-6 are similarly rejected as they depend from, and include the limitations of, claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawayanagi (US 2014/0203774).
With respect to claim 1, Sawayanagi discloses a non-contact power supply device (fig 1-2; par 23-50) comprising a power transmission device (left side of fig 1) and a power reception device (right side of fig 1) to which power is transmitted from the power transmission device without contact, 
wherein the power reception device comprises: 
a resonance circuit (either just item 60 or both items 60 and 41) that includes a reception coil (60) that receives power from the power transmission device; and 
a rectification circuit (42 within 40) that rectifies power output from the resonance circuit, and 
the power transmission device comprises: 
a transmission coil (15) that supplies power to the power reception device; 
a power supply circuit (20) that supplies AC power having an adjustable switching frequency to the transmission coil; and 
a control circuit (30) that stops power supply from the power supply circuit to the transmission coil when the non-contact power supply device does not perform a constant voltage output operation even when switching 
Sawayanagi discloses a wireless power transfer system that includes the ability to operate in a constant voltage output operation mode.  When the user no longer needs to operate the system, it is turned off.  This has the effect of stopping the power supply when the device does not perform the constant voltage output operation.  
The claim does not define “the constant voltage output operation”.  The claim does not define any manner by the status of this operation is detected.  The “when” conditional statement in the claim does not require that the device wants to stay on, but is forced into an emergency shutoff because of an unwanted ceasing of a constant voltage output operation.  The claim does not require that one action (stopping power supply) is the consequence of a detected event (no longer performing a constant voltage output operation that was, until that point, successfully being carried out).
Sawayanagi’s device is turned off “when” its constant voltage output operation (par 48) is no longer performed.  This is because they both happen at the same time.  
The “even when” phrase in claim 1 does not recite any distinct structure or functionality that further narrows the claim.  It simply indicates that the stop action can still be carried out even when another event happens.  Sawayanagi does not disclose that changing the switching frequency prevents the transmitter from stopping its power supply.  
With respect to claim 4, Sawayanagi discloses 
wherein the power reception device further comprises: 

a constant voltage determination circuit (par 48) that determines, based on a measured value of the output voltage, whether or not the non-contact power supply device is performing the constant voltage output operation and whether or not a measured value of output voltage from the resonance circuit falls within a predetermined allowance range of voltage; and 
a transmitter (54) that transmits a signal including determination information indicating whether or not the non-contact power supply device is performing the constant voltage output operation and whether or not a measured value of the output voltage falls within the predetermined allowance range of voltage to the power transmission device, and 
the power transmission device further comprises 
a receiver (31) that receives the signal including the determination information, 
wherein the control circuit (30) stops power supply from the power supply circuit to the transmission coil when the control circuit does not receive the determination information indicating that the non-contact power supply device is performing the constant voltage output operation even when switching frequency of the AC power supplied from the power 
Sawayanagi discloses the receiver measures rectifier output voltage and sends this back to the transmitter as feedback information.  When the Sawayanagi device is off, this feedback function is not carried out.  The “when” in the last paragraph of the claim indicates a coincidental relationship (as discussed in the art rejection of claim 1) and not a cause-effect statement. 
With respect to claim 6, Sawayanagi discloses the constant voltage determination circuit (par 48) determines that the non-contact power supply device is performing the constant voltage output operation when measured values of the output voltage become substantially constant even when resistance of a circuit connected to the resonance circuit is changed (par 48).  Sawayanagi discloses a constant voltage mode (par 48) and detecting constant voltage values would inform the device that it is in the constant voltage mode.   
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawayanagi in view of Widmer (US 9,561,730).
With respect to claim 2, Sawayanagi discloses the reception device includes a resonance circuit, but the reference does not expressly disclose its configuration.  Widmer discloses a non-contact power supply device (fig 25A, 25C, 51; col. 18-19, 28) 
wherein the power reception device further comprises a coil (LM2) that is connected between the resonance circuit (L2) and the rectification circuit (right side of fig 51) in series with the reception coil, 
the resonance circuit of the power reception device further includes a resonance capacitor (C2) that is connected in parallel with the reception coil, and 

Sawayanagi and Widmer are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Sawayanagi to include the frequency control, as taught by Widmer.  The motivation for doing so would have been to use an equivalent control method to regulate the voltage applied to a load.  Widmer discloses that receiver voltage can be regulated through duty cycle control or frequency control (figs 25).
With respect to claim 3, Widmer discloses the resonance circuit of the power reception device further includes a resonance capacitor (Cs2) that is connected in series with the reception coil.  
With respect to claim 7, Widmer discloses the power transmission device further comprises 
a current detection circuit (within 20; see IL1 in figure 1) that measures current flowing through the transmission coil and obtains a measured value of the current, and 
the control circuit (30) of the power transmission device monitors measured values of the current while changing the switching frequency over the predetermined frequency range and thereby determines whether or not a switching frequency (fig 25C or 25F) at which measured values of the current 
Claim 7 is an apparatus claim.  While the applicants are permitted to incorporate functionality into an apparatus, the phrase “while changing the switching frequency” does not positively introduce any type of frequency sweep punctuality into the claim.  The claim does not positively introduce the functionality of conducting a frequency sweep, measuring the current at each step, recording those values, and then comparing the current values to determine which the maximum.  The combination teaches sensing input current (Sawayanagi) and switching frequencies (Widmer).  Thus, Sawayanagi’s circuit measures current while Widmer’s control circuit changes frequencies.  At whichever frequency is selected (to keep the current constant), the associated current will be at its local maximum.
When the system is turned off, there is no local current maximum.  The claim does not recite a frequency sweep and then two resulting actions taken in response to detecting a local current maximum or failing to detect such a maximum.  The “stops power supply” limitation does not distinguish over the common action of a user deciding they want to shut the combination’s device off. 
The references are analogous, as discussed above.
With respect to claim 8, the combination teaches the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.  Widmer further teaches the step of changing switching frequencies of the AC power supplied from the power supply circuit to the transmission coil over a predefined frequency range (see fig 25C, 25F).  As noted above, this frequency change (within a range) is not defined in the claim as a frequency sweep.  Widmer’s frequency control obviously has a range of values.  This range is “predefined” when the circuit is built.  The references are analogous, as discussed above. 
Conclusion
There is no art rejection for claim 5.  This claim would be allowable once the underlying §112 issues are corrected.  The prior art does not teach or suggest the control circuit of the power transmission device stops power supply from the power supply circuit to the transmission coil when the change amount of measured values of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADI AMRANY/Primary Examiner, Art Unit 2836